DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This supplemental final action is being issued to reconstruct final rejection mailed on 01/21/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no support in disclosure indicating spray coating recording layer comprising unencapsulated magnetic nanoparticles.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the unencapsulated" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9-11, 19, 22-23 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by over Richard Lionel Bradshaw et al (U.S. Patent Application: 2010/0015472, here after Bradshaw).

encapsulated nanoparticles each comprising a magnetic nanoparticle encapsulated by an encapsulating layer(214), and a polymeric binder binding the encapsulated nanoparticles(216)[fig. 3, 0002, 0004, 0024, 0031].
Claim 1 is rejected (version II). Bradshaw teaches a method, comprising: forming a magnetic recording layer having:
encapsulated nanoparticles each comprising a magnetic nanoparticle encapsulated by an encapsulating layer(214+216), and a polymeric binder binding the encapsulated nanoparticles[fig. 3, 0002, 0004, 0022, 0030, 0031].
Claim 9 is rejected as Bradshaw teaches the encapsulating layer is a polyaromatic film [0011, 0012].
Claim 10 is rejected as Bradshaw teaches an average thickness of each encapsulating layer is less than 1 nanometer [0016].
Claim 11 is rejected as Bradshaw teaches the limitation of claim I (version I) and also teaches the polymeric binder is an acrylic polymer [0015].
Claim 19 is rejected as Bradshaw taches adding lubricant molecules during formation of the recording layer [0024], the lubricant molecules inherently being coupled to a surface of the recording layer upon formation of the recording layer.
Claim 22 is rejected. Bradshaw teaches the recording layer is part of a magnetic recording tape [0002].
Claim 23 is rejected. Bradshaw teaches a method, comprising:

with a polymer binder and a solvent to form a mixture; applying the mixture onto a structure [0020, 0030];
at least partially drying the applied mixture(initial heating step); and curing(heating) the applied mixture[0030, 0024].
Claims 25-26 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hamdy Elwakil (WO009323795, here after Elwakil).
Claim 25 is rejected. Elwakil teaches a method, comprising: creating a suspension of magnetic nanoparticles and an aromatic polymer; mixing the suspension with a polymeric binder and a solvent to form a mixture; applying the mixture onto a structure[page 4 lines 11-page 6 line l2, page 12, page 14 fourth paragraph, page 15, page 17 paragraph 2 ];
at least partially drying the applied mixture; and
Curing the applied mixture [page 25, page 26 first paragraph]. Elwakil teaches creating the suspension includes heating the unencapsulated magnetic nanoparticles and the aromatic polymer to a temperature of at 240 degrees Celsius [page 20 first paragraph].
Claim 26 is rejected. Elwakil teaches the magnetic nanoparticles are unencapsulated in the suspension [page 26-27, page 9].
Claim 2 is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Eberhard Koester (U. S. Patent: 4201149, here after Koester).

.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bradshaw et al (U.S. Patent Application: 2010/0015472, here after Bradshaw).
Claim 3 is rejected. Bradshaw teaches heating (drying) the magnetic nanoparticles and an aromatic polymer [0019], mixing the polymeric binder with the heated magnetic nanoparticles, the aromatic polymer, and a solvent to form a mixture; applying the mixture onto a structure; at least partially drying the applied mixture (heating, and also solvent will evaporate even at room temperature) [0030]. Bradshaw 
very high drying temperature would decompose polymer. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method for making magnetic recording tape as Bradshaw teach and dry the polystyrene coated magnetic powder at 200C, because drying temperature is result effective variable and must be optimized.
Claim 5 is rejected. Bradshaw teaches the limitation of claim 1, and also teaches adding cross-linking additives (agent) to the composition comprising mixture of magnetic nanoparticles and an aromatic polymer and curing [0030]. Although Bradshaw does not teach crosslinking the aromatic polymer, however Bradshaw teaches curing with irradiation a mixture comprising the magnetic nanoparticles and an aromatic polymer with electron beam [0029], which in fact causes crosslinking polystyrene film. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method for making magnetic recording tape as Bradshaw teaches wherein a polymer forms around magnetic nanoparticles and is cross-linked, because ebeam radiating of polystyrene film causes crosslinking.
Claim 8 is rejected. Bradshaw teaches the nanoparticles have dimension of less than 40 nm [0004]. Although Bradshaw does not teach particles size of 2-20nm, however overlapping ranges are prima facie evidence of obviousness. It would have 
of 2 nanometers to 20 nanometers, because an ordinary skill in the art can selected the portion of overlapping range that corresponds to the claimed range in absence of criticality.
Claims 12-13, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bradshaw et al (U. S. Patent Application: 2010/0015472, here after Bradshaw), further in view of Tatsuji Kitamoto et al (U. S. Patent: 4666773, here after Kitamoto).
Claim 12 is rejected. Bradshaw teaches the recording layer comprising mixture of magnetic nanoparticles, but doesn't teach the thickness of the recording layer. Kitamoto teaches a method of making a magnetic tape by coating a dispersion of magnetic particles on a support [abstract, column 6 lines 6-33], wherein the thickness of the recording layer is 0.1 urn [column 6 lines 50-55]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method
for making magnetic recording tape, when the thickness of recording layer is 0.1, because Kitamoto teaches suitable thickness for recording layers for magnetic tapes.
Claim 13 is rejected. Bradshaw teaches the recording layer comprising mixture of magnetic nanoparticles, but doesn't teach the thickness of the recording layer. Kitamoto teaches a method of making a magnetic tape by coating a dispersion of magnetic particles on a support [abstract, column 6 lines 6-33], wherein the thickness of the 
Claim 24 is rejected. Bradshaw teaches applying the mixture coating onto the structure (carrier), and curing it [0030]. Bradshaw also teaches curing the applied mixture includes radiating the applied mixture for causing crosslinking of the polymeric binder and/or crosslinking of the aromatic polymer [0029, 0030]. Bradshaw does not
teach spraying the dispersion (mixture) on the carrier (structure). Kitamoto teaches a method of making a magnetic tape by spray coating a dispersion of magnetic particles on a support [abstract, column 6 lines 6-33]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method for making magnetic recording tape, when the dispersion of magnetic nanoparticles, .
Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bradshaw et al (U. S. Patent Application: 2010/0015472, here after Bradshaw), further in view of Nang Tri Tran (U. S. Patent Application: 2007/0127158, here after Tran).
Claim 15 is rejected. Bradshaw teaches forming a magnetic recording layer for a magnetic tape, but does not teach the magnetic tape comprising an underlayer. Tran teaches a magnetic tape (10) comprising an underlayer (30) comprising soft magnetic material under recording layer (32) [0031], to facilitate recording [0036], Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method for making magnetic recording tape as Bradshaw teaches where a soft magnetic underlayer is deposited under recording layer, because it facilitate recording.
Claim 16 is rejected as Tran taches the underlayer and recording layer substantially not intermixed after formation of the recording layer( as they are considered two distinct layer)[fig. 1].
Claim 17 is rejected. Tran wherein the underlayer is electrically conductive (metal alloy) [0036].
Claim 18 is rejected as Tran teaches the underlayer comprises magnetic nanoparticles having an average magnetic field strength of less than 300 Oe (including less than 200 Oe).
Claims 20-21, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bradshaw et al (U. S. Patent Application: 2010/0015472, here after Bradshaw), further in view of Shinji Saito et al (U.S. Patent: 6254964, here after Saito).
Claim 20 is rejected. Bradshaw teaches mixing lubricant and magnetic particles to form recording layer [0024]. Bradshaw dos not teach formation of lubricant layer on recording layer. Saito teaches by mixing lubricant and particles [e.g. example 35], lubricant migrates to surface of recording layer [column 28 lines 4-8]. Therefore in beginning of process, when there is not much lubricant molecules migrate to surface of the recording layer, an amount of the lubricant molecules along the surface of the recording layer is less than an amount to form a continuous lubricant film along the surface of the recording layer. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method for making magnetic recording tape as Bradshaw teaches when the an amount of the lubricant molecules along the surface of the recording layer is less than an amount to form a continuous lubricant film along surface of the recording layer, because it is a migrating mechanism and takes time.
Claim 21 is rejected for the same reason claim 20 is rejected. Because in process of drying, it obvious that the lubricant molecules migrate to the surface of the recording layer and during curing become grafted to the recording layer because the process and the material are the same.
Claim 28 is rejected for the same reason claim 20 is rejected. It is obvious to consider (find) at least two lubricant molecules along the surface of the recording layer, with distance in a range of about 2-15 molecular radii.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bradshaw et al (U.S. Patent Application: 2010/0015472, here after Bradshaw), further in view of Wataru Kuramochi( Japanese Patent: 357111832, here after Kuramochi).
Claim 4 is rejected. Bradshaw teaches binding rubbery shell to binding material [0022], but does not teach the polymer binder includes an acrylic terminated polyester. Kuramochi teaches forming magnetic recording layer by binding magnetic particles with binder comprising polyester acrylate [abstract]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method for making magnetic recording media when the binder is binder comprising polyester acrylate, because it is suitable binder for making magnetic recording media’s . Polyester acrylate has acrylic terminated group.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Masahiro Sawaguchi et al (Japanese Patent: 410269558, here after Sawaguchi), further in view of K. Hayashi et al (U. S. Patent: 6863966, here after Hayashi).
Claim 27 is rejected. Sawaguchi teaches a method, comprising: forming a magnetic recording layer having:
encapsulated nanoparticles each comprising a magnetic particle encapsulated by an encapsulating layer(graphite or carbon), and a polymeric binder binding the encapsulated particles[abstract, 0024-0025]. Sawaguchi does not teach the size of magnetic particles. Hayashi teaches making magnetic recording layer when the magnetic particle size is in nanometer range [abstract]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Sawaguchi, where the magnetic particles are magnetic nanoparticles,  Sawaguchi teaches encapsulating layer (coating) has graphite like film on entire surface of the powder [0022], therefore it is continues.

Response to Arguments
Applicant's arguments filed 10/07/20 have been fully considered but they are not persuasive. The applicant argues Bradshaw does not teach forming a magnetic recording layer. The examiner disagrees, Bradshaw teaches forming a magnetic tape by depositing suspension of encapsulated magnetic particles on a flexible substrate.
The applicant argues that in rejection of claim 11, paragraph 0015 is related to rubbery second phase which is mapped to binder.
The examiner does not agree with applicant argument regrading claim 23, even considering suspension of coated nanoparticles in air, and mixing it with binder and solvent as 0024 teaches the claim has been met. Coated nanoparticles are loose with no(less) intention for agglomerate and settle which can be suspension in air.
The applicant argues regarding claim 3 rejection is not persuasive, the temperatures cited by Bradshaw is not related to heating temperature of nanoparticles and aromatic polymer. Furthermore heating step of claim 3 mapped to drying step in Bradshaw, where the drying is done on polymer coated magnetic particles and adjusting drying temperature is obviously result effective.
Regarding claim 4 rejection, the rejection is based on Bradshaw and Kuramochi where Kuramochi teaches the binder comprising polyester acrylate. 

Regarding claim 25, Elwakil teaches unencapsulating nanoparticles (see claim rejection above). 
Regarding claim 2, Koester teaches unencapsulating nanoparticles and aromatic polymer (see claim rejection above).
Same above statement is valid for the rest of applicant argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.